567 F.2d 628
Billy GRICE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 77-2245

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 8, 1978.
Stephen A. Kermish, Atlanta, Ga., for petitioner-appellant.
D. Broward Segrest, David L. Allred, Asst. U. S. Attys., Montgomery, Ala., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Alabama.
Before MORGAN, CLARK and TJOFLAT, Circuit Judges.
PER CURIAM:


1
In this appeal from the denial of a section 22551 motion to vacate sentence, petitioner contends that the district court lacked authority, in sentencing petitioner after conviction of multiple counts,2 to impose concurrent prison sentences and cumulative fines (which, in total, exceeded the fine that could have been imposed on any given count.)  While this court has not previously been called upon to consider the propriety of such sentencing, we have expressly noted its practice in this circuit, see United States v. Scott, 555 F.2d 522, 525 n. 1 (5th Cir.) cert. denied, --- U.S. ----, 98 S.Ct. 610, 54 L.Ed.2d 478 (1977); United States v. Parr, 509 F.2d 1381, 1383 (5th Cir. 1975) and we fail to perceive its claimed statutory or constitutional invalidity in a case such as this one.  Finding petitioner's remaining contentions to be meritless, we affirm the judgment of the district court.


2
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 28 U.S.C. § 2255 (1970)


2
 He was charged and convicted of offenses under 18 U.S.C. §§ 371, 641, and 2314 (1970)